                Case 3:15-cr-00592-VC Document 93 Filed 10/20/20 Page 1 of 5




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MARISSA HARRIS (DCBN 997421)
   KAREN BEAUSEY (CABN 155258)
 5 Assistant United States Attorneys

 6           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 7           Telephone: 408.535.5061
             FAX: 408.535.5081
 8           marissa.harris@usdoj.gov
             karen.beausey@usdoj.gov
 9
     Attorneys for United States of America
10

11                                    UNITED STATES DISTRICT COURT
12                                 NORTHERN DISTRICT OF CALIFORNIA
13                                        SAN FRANCISCO DIVISION
14
     UNITED STATES OF AMERICA,                         )    CASE NO. CR -15-0592 VC
15                                                     )
                    Plaintiff,                         )    APPLICATION OF THE UNITED STATES
16                                                     )    FOR A PRELIMINARY ORDER OF
        v.                                             )    FORFEITURE
17                                                     )
     AHMADREZA AMIRI,                                  )
18                                                     )
                    Defendant.                         )
19                                                     )

20           The United States of America, by and through the undersigned Assistant United States
21 Attorneys, respectfully submits this Application of the United States for a Preliminary Order of

22 Forfeiture. The property subject to the proposed Preliminary Order of Forfeiture is property seized in

23 the investigation, listed on Attachment A hereto (hereinafter “the subject property”).

24           In support thereof, the United States sets forth the following:
25           On December 17, 2015, defendant Ahmadreza Amiri was charged by Indictment with violations
26 of Title 18, United States Code, Section 1341 (Mail Fraud), Title 18, United States Code, section

27 1029(a)(2) (Fraud with Access Devices), Title 18, United States Code, Section 1028A (Aggravated

28 Identity Theft), Title 18, United States Code, Section 1028(a)(3) (Possession of Unauthorized

     APPLICATION OF THE UNITED STATES FOR A PRELIMINARY ORDER OF FORFEITURE
     CR 15-0592 VC                             1
                Case 3:15-cr-00592-VC Document 93 Filed 10/20/20 Page 2 of 5




 1 Identification Documents), and Title 18, United States Code, Section 1029(a)(3) (Possession of

 2 Unauthorized Access Devices). The Indictment also sought criminal forfeiture, pursuant to Title 18,

 3 United States Code, Sections 981, 982, 1028 and 1029 (Criminal Forfeiture) of the subject property.

 4          In 2017, defendant Ahmadreza Amiri pled guilty to Counts Two, Four and Five of the

 5 Indictment, namely, Title 18, United States Code, Sections 1029(a)(2) and (c)(1)(A)(1) (Use of

 6 Unauthorized Access Devices) (Count Two) and Title 18, United States Code, Section 1028A

 7 (Aggravated Identity Theft) (Counts Four and Five), and agreed the subject property is forfeitable

 8 pursuant to Title 18, United States Code, Sections 982(a)(2)(B) and 1029(c)(1)C), and the procedures

 9 outlined in Rule 32.2 of the Federal Rules of Criminal Procedure and Title 21, United States Code,
10 Section 853.

11          Rule 32.2 (b)(1) of the Federal Rules of Criminal Procedure provides that as soon as practicable
12 after entering a guilty verdict or accepting a plea of guilty or nolo contendere on any count in an

13 indictment or information with regard to which criminal forfeiture is sought, the court shall determine

14 what property is subject to forfeiture under the applicable statute. If forfeiture of specific property is

15 sought, the court shall determine whether the government has established the requisite nexus between

16 the property and the offense. If the government seeks a personal money judgment against the defendant,

17 the court shall determine the amount of money that the defendant will be ordered to pay. The court's

18 determination may be based on evidence already in the record, including any written plea agreement or,

19 if the forfeiture is contested, on evidence or information presented by the parties at a hearing after the

20 verdict or finding of guilt.

21          Pursuant to Rule 32.2(b)(2), if the court finds that property is subject to forfeiture, it shall

22 promptly enter a preliminary order of forfeiture setting forth the amount of any money judgment or

23 directing the forfeiture of specific property without regard to any third party's interest in all or part of it.

24 Determining whether a third party has such an interest shall be deferred until any third party files a claim

25 in an ancillary proceeding under Rule 32.2(c).

26          Rule 32.2(b)(3) provides that the entry of a preliminary order of forfeiture authorizes the

27 Attorney General (or a designee) to seize the specific property subject to forfeiture; to conduct any

28 discovery the court considers proper in identifying, locating, or disposing of the property; and to

     APPLICATION OF THE UNITED STATES FOR A PRELIMINARY ORDER OF FORFEITURE
     CR 15-0592 VC                             2
                Case 3:15-cr-00592-VC Document 93 Filed 10/20/20 Page 3 of 5




 1 commence proceedings that comply with any statutes governing third-party rights.

 2          Rule 32.2(b)(4) further provides that at sentencing - or at any time before sentencing if the

 3 defendant consents - the order of forfeiture becomes final as to the defendant and shall be made part of

 4 the sentence and included in the judgment. The court may include in the order of forfeiture conditions

 5 reasonably necessary to preserve the property's value pending any appeal.

 6          The United States has established the requisite nexus between the subject property and the

 7 offenses to which the defendant admitted because the subject property was used to facilitate the

 8 commission of the offenses and is property constituting or derived from proceeds obtained directly

 9 indirectly, as a result of the violations. Accordingly, that property is subject to forfeiture to the United
10 States pursuant to Title 18, United States Code, Sections 982(a)(2)(B) and 1029(c)(1)C).

11          Upon the issuance of a Preliminary Order of Forfeiture and pursuant to Title 21, United States
12 Code, Section 853(n), and Rule G(4)(a)(iv) of the Supplemental Rules for admiralty or Maritime Claims

13 and Asset Forfeiture Actions, the United States will publish on www.forfeiture.gov, a government

14 website, for at least thirty days, notice of this Order, notice of its intent to dispose of the property in such

15 manner as the Attorney General may direct and notice that any person, other than the defendant, having

16 or claiming a legal interest in the property must file a petition with the Court and serve a copy on

17 Marissa Harris, Assistant United States Attorney, 150 Almaden Boulevard, Suite 900, San Jose, CA

18 95113 and/or Karen Beausey, Assistant United States Attorney, 450 Golden Gate Ave., Box 36055, San

19 Francisco, CA 94102, within thirty (30) days of the final publication of notice or of receipt of actual

20 notice, whichever is earlier. This notice shall state that the petition shall be for a hearing to adjudicate

21 the validity of the petitioner's alleged interest in the property, shall be signed by the petitioner under

22 penalty of perjury and shall set forth the nature and extent of the petitioner's right, title or interest in the

23 forfeited property and any additional facts supporting the petitioner's claim and the relief sought. The

24 United States may also, to the extent practicable, provide direct written notice to any person known to

25 have alleged an interest in the property that is the subject of the Preliminary Order of Forfeiture, as a

26 substitute for published notice as to those persons so notified.

27          WHEREFORE, the United States respectfully requests that this Court enter a Preliminary Order

28 of Forfeiture which:

     APPLICATION OF THE UNITED STATES FOR A PRELIMINARY ORDER OF FORFEITURE
     CR 15-0592 VC                             3
                 Case 3:15-cr-00592-VC Document 93 Filed 10/20/20 Page 4 of 5




 1          a.      authorizes the forfeiture of the subject property to the United States;

 2          b.      directs the United States, through its appropriate agency, to seize the forfeited property

 3 forthwith;

 4          c.      authorizes the government to conduct discovery in order to identify, locate or dispose of

 5 property subject to forfeiture in accordance with Rule 32.2(b)(3) of the Federal Rules of Criminal

 6 Procedure;

 7          d.      directs the United States to publish on a government website for at least thirty days,

 8 notice of this Order, notice of the government’s intent to dispose of the property in such manner as the

 9 Attorney General may direct and provide notice that any person, other than the defendants, having or
10 claiming a legal interest in the subject property must file a petition with the Court and serve a copy on

11 government counsel within thirty (30) days of the final publication of notice or of receipt of actual

12 notice, whichever is earlier; and

13          e.      provides that the Court to retain jurisdiction to enforce the Preliminary Order of
14 Forfeiture, and to amend it as necessary, pursuant to Federal Rule of Criminal Procedure 32.2(e).

15

16 Dated: October 20, 2020                                 Respectfully submitted,
17                                                         DAVID L. ANDERSON
                                                           United States Attorney
18

19

20

21

22

23

24

25

26

27

28

     APPLICATION OF THE UNITED STATES FOR A PRELIMINARY ORDER OF FORFEITURE
     CR 15-0592 VC                             4
                Case 3:15-cr-00592-VC Document 93 Filed 10/20/20 Page 5 of 5




 1                                       CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that she is an employee if the Office of the United States

 3 Attorney for the Northern District of California and is a person of such age and discretion to be

 4 competent to serve papers. The undersigned further certifies that she caused a copy of the following

 5 documents:

 6          •   APPLICATION OF THE UNITED STATES FOR A PRELIMINARY ORDER OF
                FORFEITURE; and
 7

 8          •   [PROPOSED] PRELIMINARY ORDER OF FORFEITURE

 9 to be served this date via Electronic Case Filing Notification System upon the person(s) below at the
10 place and address which is the last known address:

11     Jessica Koren Nall, Esq                             Aviva Judith Gilbert, Esq.
       Baker & McKenzie LLP                                Farella Braun and Martel
12     Two Embarcadero Center, 11th Floor                  235 Montgomery Street
       San Francisco, CA 94111-3802                        San Francisco, CA 94104
13     (Counsel for AMIRI)                                 (Counsel for AMIRI)
14
            I declare under penalty of perjury under the laws of the United States of America that the
15
     foregoing is true and correct to the best of my knowledge.
16
            Executed this 20th day of October, 2020, at San Francisco, California.
17

18                                                _/s/ Brenda Lukaitis________
                                                  BRENDA LUKAITIS
19                                                FSA Paralegal III/Asset Forfeiture Unit
20

21

22

23

24

25

26

27

28

     APPLICATION OF THE UNITED STATES FOR A PRELIMINARY ORDER OF FORFEITURE
     CR 15-0592 VC                             5
